DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the glass sheet" in  line 4 of claim 20.  There is insufficient antecedent basis for this limitation in the claim.  The limitation "the glass sheet" should be changed to “the inorganic solid electrolyte sheet” as it has been amended to say in lines 5 and 6 of claim 20

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 7, 9, 11-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kugai et al. (US 2004/0005504 as provided by the Applicant in the IDS forms, hereinafter Kugai) in view of Neudecker et al. (US 2015/0349371, as provided by the Applicant in the IDS forms, hereinafter Neudecker). 
Regarding claim 6, Kugai discloses a method of inspecting a battery cell (abstract), the method comprising:  providing an electrode assembly comprising: a dense solid inorganic electrolyte sheet as an ionically conductive separator layer having first and second opposing principal side surfaces (Abstract, para. 60); and a material layer comprising lithium coated on the first principal side surface (para. 37 where electroactive lithium layer is on one side of the electrolyte).  However, Kugai does not disclose spectrophotometrically inspecting the electrode subassembly for defects or flaws at the an interface between the lithium metal layer and the inorganic electrolyte sheets wherein the spectrophotometric inspection is an automated inspection comprising: providing a source of light of a specified wavelength, or the wavelength selectable from a range of wavelengths: providing sensors for measuring intensity of the light: providing a computer that interfaces with the sensors for collecting light intensity data: shining the light at the solid electrolyte sheet for transmission or reflection measurements: measuring the transmitted or reflected light intensity using said sensors: and storing data from said sensors using said computer.  Neudecker discloses inspecting the electrode assembly for defects or flaws at the an interface between an anode and the electrolyte sheets wherein the spectrophotometric inspection is an automated inspection comprising: providing a source of light of a specified wavelength, or the wavelength selectable from a range of wavelengths: providing sensors for measuring intensity of the light: providing a computer that interfaces with the sensors for collecting light intensity data: shining the light at the solid electrolyte sheet for transmission or reflection measurements: measuring the transmitted or reflected light intensity using said sensors: and storing data from said sensors using said computer via an automated optical flaw detection method for checking for voids in between the anode and the electrolyte layers in order to ensure that the void in the anode be filled in case of an anode leakage into the electrolyte (para. 76-78 of Neudecker).  It would be obvious for one or ordinary skill in the art at the time of invention to use Neudecker’s automated optical flaw detection method in the application of Kugai with the lithium containing anode and the inorganic electrolyte in order to check for voids in between the anode and the electrolyte layers in order to ensure that the void in the anode be filled in case of an anode leakage into the electrolyte.
Regarding claim 7, the combination of Kugai and Neudecker discloses the method of claim 6, as shown above, and the combination of Kugai and Neudecker further discloses wherein the material layer is reflective of light (Kugai para. 37 where lithium metal inherently is reflective of light by having a high index of refraction). 
Regarding claim 9, the combination of Kugai and Neudecker discloses the method of claim 6, as shown above, and the combination of Kugai and Neudecker further discloses wherein the spectrophotometric inspection is based on reflected light intensities at various wavelengths (para. 76-78 of Neudecker and see claim 6 rejection where multiple wavelengths can be utilized to detect the voids in the anode and electrolyte layers)
Regarding claim 11, the combination of Kugai and Neudecker discloses the method of claim 6, as shown above, and the combination of Kugai and Neudecker further discloses wherein the spectrophotometric inspection involves light attenuation (para. 76-78 of Neudecker and see claim 6 rejection where optical light attenuation is utilized)
Regarding claim 12, the combination of Kugai and Neudecker discloses the method of claim 11, as shown above, and the combination of Kugai and Neudecker further discloses wherein the light is in the visible region. (para. 76-78 of Neudecker and see claim 6 rejection where the optical method of Neudecker is utilized in the visible region to visibly detect the flaws on the anode and electrolyte sheets)
Regarding claim 13, the combination of Kugai and Neudecker discloses the method of claim 6, as shown above, and the combination of Kugai and Neudecker further discloses wherein the material layer is lithium metal (Kugai para. 37 where the material layer can be either pure lithium or lithium alloy)
Regarding claim 14, the combination of Kugai and Neudecker discloses the method of claim 6, as shown above, and the combination of Kugai and Neudecker further discloses wherein the material layer is lithium alloy (Kugai para. 37 where the material layer can be either pure lithium or lithium alloy)
Regarding claim 15, the combination of Kugai and Neudecker discloses the method of claim 11, as shown above, and the combination of Kugai and Neudecker further discloses, wherein the light attenuation is used to characterize and evaluate concentrations of any scattering centers in the bulk of the inorganic electrolyte sheet and at the interface between the inorganic electrolyte sheet and the material layer. (para. 76-78 of Neudecker and see claim 6 and 11 rejections where optical light attenuation is utilized to  characterize and evaluate concentrations of any scattering centers/voids in the layers themselves and the interface between layers)
Regarding claim 16, the combination of Kugai and Neudecker discloses the method of claim 6, as shown above, and the combination of Kugai and Neudecker further discloses wherein changes in reflectivity of the interface are monitored in order to identify areas of low Li reactivity at the interface. (para. 76-78 of Neudecker and see claim 6 rejection and Kugai para. 37)
Regarding claim 17, the combination of Kugai and Neudecker discloses the method of claim 6, as shown above, and the combination of Kugai and Neudecker further discloses wherein the method involves monitoring reactions at the interface in real time. (para. 76-78 of Neudecker and see claim 6 rejection where the spectrophotometric optical inspection is performed in real time).
Regarding claim 19, the combination of Kugai and Neudecker discloses the method of claim 6, as shown above, and the combination of Kugai and Neudecker further discloses wherein the spectrophotometric inspection is performed in line with the fabrication of the subassembly (para. 76-78 of Neudecker and see claim 6 rejection where inspection takes place while manufacturing subassembly of the anode and electrolyte layers for flaws).
Regarding claim 20, the combination of Kugai and Neudecker discloses the method of claim 19, as shown above, and the combination of Kugai and Neudecker further discloses wherein the spectrophotometric inspection comprises spectrophotometrically inspecting the first principal side surface of the inorganic solid electrolyte sheet (which is also the interface between the inorganic solid electrolyte sheet and the material layer on the first principal side surface of the inorganic solid electrolyte sheet at a first glass sheet inspection station (para. 76-78 of Neudecker and see claim 6 and 19 rejection where inspection takes place while manufacturing the subassembly of the anode and electrolyte layers for flaws) However, the combination of Kugai and Neudecker not specifically conveying the sheet to a second inspection station for inspecting the interface between the inorganic solid electrolyte sheet and the material layer on the first principal side surface of the inorganic solid electrolyte sheet.  Since inspecting the spectrophotometrically inspecting the first principal side surface of the inorganic solid electrolyte sheet which is also the interface between the inorganic solid electrolyte sheet and the material layer on the first principal side surface of the inorganic solid electrolyte sheet, A mere duplication of parts (two inspection stations inspecting the same surface) has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Toussaint et al. (US 2012/0183880, hereinafter Toussaint) in view of Neudecker et al. (US 2015/0349371, as provided by the Applicant in the IDS forms, hereinafter Neudecker). 
Regarding claim 6, Toussaint discloses a method of inspecting a battery cell (abstract), the method comprising:  providing an electrode assembly comprising: a dense solid inorganic electrolyte sheet as an ionically conductive separator layer having first and second opposing principal side surfaces (Abstract, para. 20); and a material layer comprising sodium coated on the first principal side surface (para. 6, 20 where a negative active layer of sodium is on one side of the electrolyte).  However, Toussaint does not disclose spectrophotometrically inspecting the electrode subassembly for defects or flaws at the an interface between the sodium metal layer and the inorganic electrolyte sheets wherein the spectrophotometric inspection is an automated inspection comprising: providing a source of light of a specified wavelength, or the wavelength selectable from a range of wavelengths: providing sensors for measuring intensity of the light: providing a computer that interfaces with the sensors for collecting light intensity data: shining the light at the solid electrolyte sheet for transmission or reflection measurements: measuring the transmitted or reflected light intensity using said sensors: and storing data from said sensors using said computer.  Neudecker discloses inspecting the electrode assembly for defects or flaws at the an interface between an anode and the electrolyte sheets wherein the spectrophotometric inspection is an automated inspection comprising: providing a source of light of a specified wavelength, or the wavelength selectable from a range of wavelengths: providing sensors for measuring intensity of the light: providing a computer that interfaces with the sensors for collecting light intensity data: shining the light at the solid electrolyte sheet for transmission or reflection measurements: measuring the transmitted or reflected light intensity using said sensors: and storing data from said sensors using said computer via an automated optical flaw detection method for checking for voids in between the anode and the electrolyte layers in order to ensure that the void in the anode be filled in case of an anode leakage into the electrolyte (para. 76-78 of Neudecker).  It would be obvious for one or ordinary skill in the art at the time of invention to use Neudecker’s automated optical flaw detection method in the application of Toussaint with the sodium containing anode and the inorganic electrolyte in order to check for voids in between the anode and the electrolyte layers in order to ensure that the void in the anode be filled in case of an anode leakage into the electrolyte.
Regarding claims 7 and 8, the combination of Toussaint and Neudecker discloses the method of claim 6, as shown above, and the combination of Toussaint and Neudecker further discloses wherein the material layer is a metal that is not lithium and is reflective of light (Toussaint para. 20 where sodium metal inherently is reflective of light by having a high index of refraction). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962.  The examiner can normally be reached on Monday-Wednesday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK A CHERNOW/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729